Citation Nr: 1821245	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-04 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Marine Corps Reserve from May 2000 to October 2007.  His service included periods of active duty for training (ACDUTRA) from May 2000 to August 2000 and from June 2001 to August 2001 and a period of active duty from May 2002 to February 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2017.  A transcript is of record.  The record was held open for 60 days to allow for the submission of additional evidence. 

Thereafter, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA) in January 2018.  Because the Board is granting the benefit sought on appeal in full, there is no prejudice to the Veteran in proceeding with adjudication of the claim at this time, i.e., without first sending a copy of the opinion to the Veteran and his representative to allow them a 60-day period to submit responsive evidence or argument.  See 38 C.F.R. §§ 20.901, 20.903 (2017).


FINDING OF FACT

1.  The Veteran's service treatment records do not include an entrance report for his period of active duty from May 2002 to February 2003.

2.  The Veteran's bilateral shoulder disorder clearly and unmistakably existed prior to his period of active duty, but the evidence does not clearly and unmistakably establish that the disorder did not chronically worsen or increase in severity during his period of active duty.

3.  The Veteran's bilateral shoulder disorder, diagnosed as bilateral instability and chondromalacia of the shoulders and a degenerative irregularity of the left clavicle, manifested during his period of active duty.


CONCLUSION OF LAW

A bilateral shoulder disorder, diagnosed as bilateral instability and chondromalacia of the shoulders and a degenerative irregularity of the left clavicle, was incurred during active service.  38 U.S.C. §§ 1101, 1110, 1111, 1153 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Every veteran is presumed to have been in sound condition upon entry into service except as to defects, infirmities, or disorders noted at the time of entry.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  In order to rebut the presumption of soundness, it must be shown with clear and unmistakable evidence that a disorder preexisted service and that the disorder was not aggravated by service.  Id.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  A "[h]history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions . . . ." 38 C.F.R. § 3.304 (b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disease or injury was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citations omitted).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection is warranted for a bilateral shoulder disorder.

The Veteran has claimed that he injured his shoulders while serving on active duty in South America in 2002.  He stated that he had participated in pull-up exercise competitions and began to notice shoulder pain.  See January 2017 hearing transcript.    

The Veteran's service treatment records include an October 1999 enlistment examination that found his upper extremities to be normal, and he denied having a medical history of a painful or trick shoulder; arthritis, rheumatism, or bursitis; and a bone, joint, or other deformity.  A June 2000 recruit maintenance screening report noted there were no swollen or painful joints.  Annual certificates of physical condition dated in April 2001 and April 2002 do not document anything pertinent to his shoulders, and a November 2002 report of medical assessment noted no injuries or illness since the October 1999 examination.  

The Veteran was later seen in January 2003 with complaints of bilateral shoulder pain that recurred frequently over five years.  The assessment was a normal examination with symptomatic problems.  He was referred to the sports medicine department at which time it was noted that he had recurrent subluxation of both shoulders for five years.  The Veteran reported noticing the pain when he was pitching while playing baseball.  The diagnosis was recurrent bilateral shoulder subluxation.  Annual certificates of physical condition dated in September 2003 and April 2004 did not note anything pertinent, but during an August 2007 post-deployment assessment, the Veteran did report shoulder problems.

Post-service medical records document treatment for bilateral shoulder disorders.  Some of those records note the Veteran's report that he injured his shoulders in 2002.  See e.g. VA treatment records dated in January 2014 and February 2017

The Veteran was afforded a VA examination in April 2013 in connection with this claim.  He was diagnosed with bilateral instability and chondromalacia of the shoulders and a degenerative irregularity of the left clavicle.  The Veteran told the examiner that he did not know exactly when his shoulder problems began.  He admitted that they popped out on rare occasions a year or two prior to his period of service in 2002, but they then popped out all of the time once he went on the ship, which is when he sought treatment.  The examiner opined that the claimed condition clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated by an in-service injury, event, or illness.  In so doing, she observed that the October 1999 enlistment examination was negative for any shoulder complaints, but that he later sought treatment in January 2003 with complaints of bilateral shoulder pain that reoccurred frequently over the prior five years.  The examiner also stated that the rigors of physical training and military responsibilities add extra mechanical stress on joints "that normal civilian life does not aggravating joint disease beyond normal progression."  The Board finds this rationale unclear in supporting the finding that the disorder was not aggravated by service, and as such, concludes that it has limited probative value. 

The Veteran submitted a private medical record dated in August 2013 from Dr. J.G. (initials used to protect privacy).  Dr. J.G. noted the Veteran's reported history, including his report that his symptoms began during workouts onboard a ship, which included competing in pull-up contests.  He suspected that it may have resulted in a little bit of capsular stretching in the superior inferior direction and might have predisposed him to the type of subluxation that he is having.  However, this opinion is speculative and does not address whether the Veteran had a preexisting disorder.  Therefore, the Board also finds this opinion to have limited probative value.

During the January 2017 hearing, the Veteran testified that he did not have any shoulder injuries in high school or any shoulder problems prior to his period of active duty from May 2002 to February 2003.  He stated that he first noticed shoulder problems during that period of service and sought treatment.  He was told that there was not much that could be done and that he should seek treatment when he returned stateside.  The Veteran also testified that a MRI later revealed labral tears in April 2015, but that x-rays had only been performed prior to that time.

In January 2018, the Board requested a VHA advisory medical opinion, which was later provided by an orthopedic surgeon in March 2018.  The examiner found that the Veteran's right and left shoulder disorders clearly and unmistakably preexisted his period of active duty from May 2002 to February 2003.  In so doing, he noted the January 2003 service treatment record in which the Veteran reported a history of bilateral shoulder pain that reoccurred frequently over a five-year period.  He had also indicated that he had a history of recurrent episodes of subluxation of both shoulders that he first noticed when pitching while playing baseball.  The examiner also stated that there was an increase in the severity of the preexisting disorder during this period of service.  He specifically noted that the Veteran had reported an increase in his shoulder symptoms, including pain, numbness, popping, and subluxation (partial dislocations) during episodes of pull-ups, carrying heavy objects, and lifting his arms over his head.   The examiner further opined that the increase in those symptoms was due to an aggravation of his underlying disorder caused by an increase in physical activity.

In addition, the March 2018 VHA examiner opined that it is at least likely as not that the Veteran has a right and left shoulder disorder that manifested in or is otherwise related to his military service.  He explained that the Veteran is an excellent example of a patient with shoulder instability (multidirectional instability) who starts developing symptoms in adolescence (usually during sports) and becomes full blown as he reaches maturity and has increasing symptoms with increased activities.

Initially, the Board notes that the presumption of soundness applies.  An October 1999 enlistment examination that found the Veteran's upper extremities to be normal, and there is no documentation of an entrance examination for his period of active duty from May 2002 to February 2003.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  This presumption can only be rebutted with clear and unmistakable evidence demonstrating that an injury or disease existed prior to service and was not aggravated by such service.  

There is evidence indicating that the Veteran had a bilateral shoulder disorder that preexisted his period of active duty from May 2002 to February 2003.  In this regard, the service treatment records contain the Veteran's own contemporaneous reports of a preexisting shoulder condition, which included pain and subluxation.  The March 2018 VHA opinion also found that a bilateral shoulder clearly and unmistakably preexisted his period of active duty.  However, the evidence does not clearly and unmistakably establish that the disorder did not chronically worsen or increase in severity during his active period of service.  In this regard, the service treatment records document the Veteran as having recurrent bilateral shoulder subluxation during that period of service, and during an August 2007 post-deployment assessment, the Veteran continued to report shoulder problems.  Moreover, the March 2018 VHA examiner found that there was an increase in the severity of the preexisting disorder during this period of service.  He specifically noted that the Veteran had reported an increase in his shoulder symptoms, including pain, numbness, popping, and subluxation (partial dislocations) during episodes of pullups, carrying heavy objects, and lifting his arms over his head.   The examiner also opined that the increase in those symptoms was due to an aggravation of his underlying disorder caused by an increase in physical activity.  As such, it cannot be said that there is clear and unmistakable evidence showing that the preexisting bilateral disorder was not aggravated by service.  Thus, the presumption of soundness cannot be rebutted.  Accordingly, the Veteran's claim must be considered one for service incurrence or direct service connection.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

While the April 2013 VA examiner provided a negative nexus opinion, the Board notes that their conclusion was based on the fact the Veteran had a preexisting shoulder disorder.  As explained above, the legal criteria in this case dictates that VA consider the Veteran to have been without a bilateral shoulder disorder at entry.  As such, the VA examiner's opinion is based on an inaccurate factual premise and has little probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a physician's opinion based on an inaccurate factual premise has no probative value).

On the other hand, the March 2018 VHA examiner opined that it is at least as likely as not that the Veteran has a right and left shoulder disorder that manifested in or is otherwise related to his military service.  The Board finds this medical opinion to be highly probative, as it was based on a complete review of the record, considered the applicable legal standards, and is supported with rationale.

In summary, the service treatment records reflect that the Veteran had a bilateral shoulder disorder during his period of active duty.  He has also been shown to have a current disorder, diagnosed as bilateral instability and chondromalacia of the shoulders and a degenerative irregularity of the left clavicle.  In addition, the Veteran has credibly asserted that his back disorder, which is capable of lay observation, has continued since service. See 38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Moreover, the March 2018 VHA opinion, which is highly probative, found that it was at least as likely as not that the disorder manifested during the Veteran's period of active duty.   Therefore, the Board finds that the Veteran is entitled to service connection for a bilateral shoulder disorder, diagnosed as bilateral instability and chondromalacia of the shoulders and a degenerative irregularity of the left clavicle.


ORDER

Service connection for a bilateral shoulder disorder, diagnosed as bilateral instability and chondromalacia of the shoulders and a degenerative irregularity of the left clavicle, is granted.



____________________________________________
J.W. ZISSIMOS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


